Citation Nr: 1216920	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral ankle disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1978 to July 1981 and additional U.S. Army Reserve service from November 1981 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied, in pertinent part, the Veteran's currently appealed claims.  The Veteran disagreed with this decision in September 2006.  He perfected a timely appeal in July 2007.

A Travel Board hearing was held at the RO in July 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2009 and in December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran currently has a back disability, a bilateral knee disability, or a bilateral ankle disability that is a result of a disease or injury incurred during his active service or, if pre-existing, became worse during service.

2.  Gouty arthritis of the left knee and degenerative changes and arthrosis of the lumbosacral spine were first diagnosed decades after the Veteran's active military service.

3.  No pathology of either ankle has been objectively identified by any physician after the Veteran's military service.


CONCLUSIONS OF LAW

1.  A back disability, to include arthritis, was not incurred in or aggravated by active service and arthritis of the back may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A bilateral knee disability was not incurred in or aggravated by active service and arthritis of the knees may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  A bilateral ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April 2005, March 2008, and in November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a back disability, a bilateral knee disability, or for a bilateral ankle disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the March 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2005 VCAA notice letter was issued prior to the currently appealed rating decision issued in February 2006; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as entitlement to service connection for a back disability, a bilateral knee disability, and for a bilateral ankle disability.  The Veteran stated on the record that he was representing himself before the Board although he understood that he had the right to be represented.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran specifically testified about continuity of his back, knee, and ankle symptomatology since active service. 

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The VLJ asked questions to draw out the evidence which related the Veteran's back, knee, and ankle disabilities to active service, the only elements of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA has attempted to obtain the Veteran's complete service treatment records from his period of active service between July 1978 and July 1981 and his additional reported U.S. Army Reserve (USAR) service between November 1981 to August 2003.  In April 2005, VA wrote the Veteran's USAR unit and asked for all of his service treatment records and service personnel records.  Later that same month, in April 2005, in response to a request for the Veteran's service treatment records, VA's Record Management Center (RMC) informed the RO that there were no service treatment records for the Veteran available at that facility.  In May 2005, the RO was informed by email correspondence that additional records might be available through the Personnel Information Exchange System (PIES).  VA wrote the Veteran in July 2005 and asked him to provide copies of any service treatment records that were in his possession.  The Veteran did not respond.  In November 2005, the Veteran's USAR unit notified VA that it had no records for the Veteran.  Later in November 2005, during a telephone conversation with RO personnel, the Veteran stated that his USAR unit did not have any of his service treatment records.  In January 2006, the RO formally determined that the Veteran's service treatment records were not available for review.  

The Board remanded this appeal in September 2009 and directed that the RO/AMC attempt to obtain the Veteran's service treatment records from NPRC and any other appropriate Federal records repository.  The Board specifically found in its September 2009 remand that the May 2005 email correspondence indicated that, although the Veteran's service treatment records from his USAR service might have been unavailable temporarily, these records had been returned to PIES and might be available for review.  In December 2009, the U.S. Army Human Resources Command provided copies of certain of the Veteran's service personnel records to the RO and stated that the Veteran's service treatment records could be obtained from the RMC.  The Board remanded this appeal again in December 2010 and directed the RO/AMC again attempt to obtain the Veteran's service treatment records from his USAR service.  VA sent the Veteran another letter in January 2011 and requested that he provide copies of any service treatment records that were in his possession.  In February 2011, the Veteran's service treatment records from his USAR service were date-stamped as received by the RO from the RMC.  Finally, in May 2011, NPRC notified VA that no service treatment records for the Veteran were available at that facility.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Given the exhaustive efforts by VA to obtain all of the Veteran's service treatment records, including from his USAR service, the Board concludes that all available service treatment records for the Veteran have been obtained and associated with the claims file.  The Board also concludes that it is reasonably certain that additional service treatment records for the Veteran do not exist and further efforts to attempt to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant), contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence, other than the Veteran's statements, which indicates that a back disability, a bilateral knee disability, or a bilateral ankle disability may be associated with service.  The Veteran is not competent to testify as to etiology of any of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that obtaining an examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a back disability, a bilateral knee disability, and a bilateral ankle disability during active service.  He specifically contends that he incurred injuries to the back, knees, and ankles during active service.  He alternatively contends that his current back, knee, and ankle disabilities are related to service.

Relevant Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a back disability, a bilateral knee disability, and for a bilateral ankle disability.  The Veteran has contended that he incurred each of these claimed disabilities during active service between July 1978 and July 1981 and/or while on USAR service between November 1981 and August 2003.  As noted above, VA has attempted to obtain all of the Veteran's service treatment records, including from his period of active U.S. Army service, from multiple sources.  The U.S. Army Human Resources Command provided certain of the Veteran's service personnel records in December 2009 and stated that any service treatment records for the Veteran could be obtained from the RMC.  The RMC provided the Veteran's records from his USAR service in April 2005 and in February 2011 and notified the RO that no records from the Veteran's active U.S. Army service were available at that facility.  The Veteran was asked to provide copies of any records in this possession in January 2011 but did not respond to VA's records request.  The NPRC informed VA in May 2011 that it had no records for the Veteran.  Given the exhaustive efforts by VA to obtain all of the Veteran's service treatment records, including from his USAR service, the Board concludes that all available service treatment records for the Veteran have been obtained and associated with the claims file.  The Board also concludes that it is reasonably certain that additional service treatment records for the Veteran do not exist and further efforts to attempt to obtain them would be futile.

It is unfortunate that most of the Veteran's service treatment records from his period of active U.S. Army service between July 1978 and July 1981 are not available for review.  However, the competent evidence on file does not support the Veteran's assertions regarding an etiological link between any disabilities of the back, bilateral knees, or bilateral ankles and active service.  The evidence shows instead that, at the Veteran's enlistment physical examination in December 1977, prior to his entry on to active service in July 1978, clinical evaluation of all of his extremities was normal.  The evidence also shows no complaints of or treatment for a back disability, a bilateral knee disability, or for a bilateral ankle disability at any time during the Veteran's nearly 22 years of USAR service between November 1981 and August 2003.  The Veteran's available USAR service treatment records show instead that clinical evaluation of all of his extremities was normal on periodic physical examinations conducted in September 1987, October 1990, and in April 1994.  The Veteran specifically denied any relevant in-service medical history of back, knee, or ankle problems at each of these examinations.

The Veteran's post-service private treatment records also do not support granting service connection for a back disability, a bilateral knee disability, or a bilateral ankle disability.  These records show that, on private outpatient treatment in June 1995, while still in the USAR, the Veteran complained of left knee joint pain while "running for Army Reserve training."  Objective examination of the left knee showed no swelling or redness, slight tenderness, no effusion, and no open wound.  The assessment was musculoskeletal dysfunction.  The Veteran was found fit to return to work.

In November 2001, the Veteran complained of left knee pain.  Objective examination showed he was overweight with slight warmth and tenderness but no redness in the left knee.  The assessment was gouty arthritis.

Private x-rays of the Veteran's bilateral knees and bilateral ankles taken in March 2004 showed no pathologic findings.  Private x-rays of the Veteran's lumbosacral spine taken in March 2004 showed mild degenerative changes.

A review of the Veteran's SSA records shows that he was awarded SSA disability benefits in November 2005 for gout and diabetes mellitus.  These records consist of private treatment records already in the claims file.  In a June 2004 letter included in the Veteran's SSA records, I.T.S., M.D., stated that the Veteran's history included degenerative joint disease of the back.  Dr. I.T.S. noted that x-rays of the Veteran's knees and ankles were negative.  X-rays of the back showed arthrosis.  Dr. I.T.S. also recommended the Veteran for medical retirement.

Following private outpatient treatment in May 2005, the Veteran was diagnosed as having low back pain.

In an August 2006 statement, L.T. stated that he had served with the Veteran in the USAR.  L.T. recalled that, while serving together, the Veteran had complained of problems with his back and knees.  In a separate August 2006 statement, P.M. stated that he had served with the Veteran in the USAR between September 1992 and December 1999.  He reported that, during this time period, the Veteran "often went to sick call and was complaining about his back and knees."  While this statement validates the Veteran's contention of having experienced back and knee pain while in service, it is nonetheless insufficient to competently establish the presence of a particular disability of these joints.  The evidence has failed to show that L.T. is qualified to offer a medically competent statement, opinion, or diagnosis pertaining to the etiology of the reported pain.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  In his own August 2006 statement, the Veteran contended that he initially injured his back in July 1978 after 3 weeks of basic training and asked to go to sick call.  

The Veteran testified at his July 2009 Travel Board hearing that he had experienced disabilities of the low back, knees, and ankles during his active U.S. Army service between July 1978 and July 1981 and while in the USAR from November 1981 to August 2003.  See Board hearing transcript dated July 7, 2009, at pp. 4-5.  He also testified that he had gone to sick call in 1978 due to low back pain while in basic training.  Id., at pp. 5.  He testified further that he currently experienced pain in his back, knees, and ankles.  Id., at pp. 6.  He finally testified that he had submitted all available records in support of his claims.  Id., at pp. 15.

The Board acknowledges the lay assertions and hearing testimony that the Veteran incurred disabilities of the back, bilateral knees, and bilateral ankles during active service.  The competent evidence does not support these assertions of in-service incurrence, particularly in light of the lack of evidence that the Veteran was treated for back, knee, or ankle complaints during service.  The Veteran specifically denied any relevant history of back, knee, or ankle problems on repeated periodic physical examinations conducted during his nearly 22 years of USAR service which began in November 1981 a few months after the end of his active U.S. Army service in July 1981.  The Board again recognizes that it is unfortunate that most of the Veteran's service treatment records from his period of active service between July 1978 and July 1981 are not available for review.  As discussed above, VA has made numerous attempts to obtain the Veteran's complete service records from multiple sources, including the NPRC, the RMC, and U.S. Army Human Resources Command.  As also discussed above, all available service treatment records for the Veteran have been obtained and associated with the claims file and it is reasonably certain that additional records do not exist and further efforts to attempt to obtain them would be futile.  There is no indication in the available service treatment records from the Veteran's USAR service that he experienced any back, knee, or ankle disabilities at any time during his nearly 22 years of USAR service.  The evidence shows instead that, although the Veteran has complained of pain in his back, knees, and ankles since service, and although he has been diagnosed as having musculoskeletal dysfunction, low back pain, and gouty arthritis, none of these complaints have been related to active service or any incident of service.  The Board finds it especially significant that, when first seen for these complaints many years after his service separation, the Veteran did not report - and the private clinicians who treated him did not indicate - any relevant in-service history of back, bilateral knee, or bilateral ankle problems.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences a back disability, a bilateral knee disability, or a bilateral ankle disability that is attributable to active service.

With respect to the Veteran's service connection claim for a bilateral ankle disability, the Board also notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a bilateral ankle disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a bilateral ankle disability at any time during the pendency of this appeal.  The Board observes in this regard that symptoms (such as ankle pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, do not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board finally finds that the Veteran is not entitled to service connection for arthritis of the back.  The competent evidence does not indicate that the Veteran experienced arthritis in the back at any time during active service or within the first post-service year such that service connection could be considered on a presumptive basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a back disability, a bilateral knee disability, and a bilateral ankle disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the back, bilateral knees, and bilateral ankles after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board recognizes that the Veteran is competent to report his symptoms of back, bilateral knee, and bilateral ankle pain because such symptoms require only personal knowledge and come to him through his senses.  See Layno, 6 Vet. App. at 470.  The Veteran's assertions of in-service incurrence of these claimed disabilities are inconsistent with the negative medical history that he provided at the time of his periodic physical examinations conducted during his USAR service in September 1987, October 1990, and in April 1994.  The Board finds it especially significant that these periodic physical examinations occurred several years after his separation from active U.S. Army service in July 1981 and while he was in the USAR.  The Veteran's in-service history of symptoms (reported while he was in the USAR) is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to the back, knees, or ankles for many years following active service.  The Board emphasizes that there were no complaints of or treatment for ankle problems at any time after the Veteran's service separation in July 1981, including during his nearly 22 years of USAR service between November 1981 and August 2003.  The Board also emphasizes the multi-year gap between discharge from active service (1981) and initial reported symptoms related to the knees in 1995 (a 14-year gap) and initial reported symptoms related to the back in 2005 (a 24-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran's reported history of in-service incurrence of back, bilateral knee, and bilateral ankle disabilities also is inconsistent with what he reported to the post-service private clinicians who treated him for complaints of back and knee pain.  As noted elsewhere, the Veteran never reported complaints related to the ankles to any of the post-service clinicians who treated him for other orthopedic complaints.  He also did not report any relevant in-service history of back or knee disabilities to any of his post-service private treating clinicians.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran did not claim that symptoms of his back, knee, and ankle disorders began in (or soon after) service until he filed his current VA disability compensation claims decades after service.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Thus, the Board finds the Veteran is not a credible historian.

Given the foregoing, the Veteran's claims of service connection for a back disability, a bilateral knee disability, and for a bilateral ankle disability must be denied.  In arriving at the decision to deny the Veteran's claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


